DIXON, Justice.
The defendants were indicted by the Grand Jury of the Parish of West Feliciana for violating R.S. 14:89, crime against nature. They were jointly tried before a jury in the Twentieth Judicial District Court which unanimously returned a verdict of guilty as charged. Each defendant was sentenced to serve two and one-half years to run consecutively with any sentences the defendants then presently serving.
The defendants were alleged to have committed an act of sodomy. This act was witnessed by Carrol E. Moreau, a correctional officer at Angola prison, to have occurred in the prisoners’ dormitory at about 11:00 p. m. on July 3, 1975. The sole assignment of error relates to the trial court’s denial of the defendants’ motion for a new trial based on an allegation that the verdict is contrary to the law and the evidence. On appeal the defendants argue that there is a total lack of evidence of the offense charged. We are limited to reviewing whether there was a total lack of evidence to prove the crime or an essential element thereof. State v. Williams, 310 So.2d 513 (La.1975). Since an eyewitness, Moreau, testified to seeing the defendants *1349commit the act of anal intercourse, there is at least some evidence of the crime, and this assignment lacks merit.
For the reasons assigned, the convictions and sentences are affirmed.